VAUGHN, Judge.
Defendant assigns as error the court’s finding that the search of defendant’s premises was lawful and that the evidence obtained as a result of the search was admissible. He contends that the search warrant is invalid because the affidavit upon which it is based is insufficient. Defendant cites, among others, G.S. 15-26 (b); Aguilar v. Texas, 378 U.S. 108, 12 L.Ed. 2d 723, 84 S.Ct. 1509; and Spinelli v. United States, 393 U.S. 410, 21 L.Ed. 2d 637, 89 S.Ct. 584.
Defendant’s assignments of error directed to the- validity of the search warrant are overruled. The affidavit indicates the reliability of the information by naming an informant, indicating the value of his past • assistance and corroborating that information with statements from other officers. In pertinent part, the affidavit recites: “. . . this officer has received information from a reliable source that heroin has been used and is being stored in this apartment. Authur Burke has advised that he has seen heroin in Robert McCuien’s apartment and *111that is (sic) there now. Lt. Jerry Reed has received information from several sources that heroin is being sold and used in this apartment. This apartment has the reputation of a heroin hold where drugs are sold. Two of the girls that works (sic) as prostitutes in this apartment use heroin regularly. Det. W. C. Jarman has been receiving information that heroin is being sold at this apartment. Arthur Burke has given Lt. Reed and State ABC Officer Jerry Flowers good reliable (sic) on numerous occasions that (sic) resulted in arrests and convictions for drug cases and larceny cases.” Here the informant states unequivocally that he has seen heroin in defendant’s apartment and that heroin is presently on the premises. The affiant also states that two girls associated with the apartment use heroin regularly. Spinelli, supra, holds that in the absence of a statement by the informer detailing the manner in which his information was gathered, it is especially important that he describe the accused’s criminal activities in sufficient detail that the magistrate may know he is acting on something more substantial than a casual rumor or the accused’s general reputation. The informant in Spinelli had merely concluded that the accused was engaged in a bookmaking operation without stating any circumstances from which the informant had reached his conclusion. In the present case, however, the informant stated that he had seen the heroin and that it was then presently in the defendant’s apartment. The magistrate could reasonably infer from the details recited in the affidavit that the informant had gained his information in a reliable way. Draper v. United States, 358 U.S. 307, 3 L.Ed. 2d 327, 79 S.Ct. 329. We hold that the affidavit in the present case is sufficient to reasonably satisfy the magistrate that probable cause existed. United States v. Harris, 403 U.S. 573, 29 L.Ed. 2d 723, 91 S.Ct. 2075.
Defendant’s other assignments of error have been considered and are overruled.
No error.
Judges Hedrick and Graham concur.